ROBB, Associate Justice.
Appeal fi-om concurrent decisions of the Patent Office tribunals in an interference proceeding in which priority was awarded the senior party, Brucker, whose filing date was prior to appellant’s earliest claimed date of reduction to practice.
The tribunals below having fully and satisfactorily disposed of every contention made by appellant, we affirm the decision appealed from, without further discussion.
Affirmed.
Mr. Justice HITZ, of the Supreme Court of the District of Columbia, sat in the place of Mr. Justice VAN ORSDEL in the hearing and determination of this appeal.